DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 2 May 2022. Examiner acknowledges the amendments made to claims 11, 20, and 27. Claims 11-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Even-Zohar (US-20100131113-A1, previously presented), hereinafter Even, in view of McLeod, Jr. (US-4306571-A), hereinafter McLeod.
Regarding claim 11, Even teaches a method for determining positions for alignment of a lower extremity device or selection of components of the lower extremity device (An objective method and system for dynamic analysis of prosthesis-bound subjects for determining optimal prosthesis alignment adjustments (Even, Abstract)). Even further teaches that the method comprises providing at least one first inertial sensor for use on a treated extremity of a user (Body mounted markers and stationary sensors, or body mounted motion sensors such as inertial motion sensors with sufficient resolution to measure limb segment position and alignment in real time, are all within the scope of the invention for capturing the real time alignment and position of the prosthetic limbs (Even, Paragraph [0061])) and at least one second inertial sensor for use on an untreated extremity of the user (Even, Paragraph [0061]); attaching the at least one first inertial sensor to the lower extremity device and attaching the at least one second inertial sensor to the untreated extremity of the user (Even, Paragraph [0061]). Moreover, Even teaches determining inertial measurement data and variables for the treated extremity using the at least one first inertial sensor over at least one gait cycle ((Even, Paragraph [0061]); there are a finite number of errors in tuning and alignment of a prosthetic limb. The majority of the errors are directional with respect to the relevant joints. Some of the errors are related to timing, such as gait cycle dependent (Even, Paragraph [0082]); wherein variables are seen in Figure 3) and determining intended inertial measurement data and intended variables for the untreated extremity (pre-recorded motion database of motions 10 that contain the possible errors that are manifested in wrong alignment of the elements of the prosthetic limb. The resulting offsets are passed in real time to a 3D human model 50 making the offsets and current alignment errors visible to the eye as they happen (Even, Paragraph [0085]); pre-recorded motion databases of alignment errors, wherein the limitation of the second inertial sensor does not limit the measuring to be done simultaneous to the first inertial sensor (Even, Paragraph [0054]); Figure 3). Additionally, Even teaches comparing the inertial measurement data and the variables with the intended inertial measurement data and intended variables to establish a harmonic gait pattern (There is a video overlay window 220 that in this embodiment shows a video of the patient 260 with an overlay of the blended data 265 in a skeletal form. This allows the alignment personnel to see the dynamic alignment errors from the motion database of recorded possible prosthetic alignment errors and offsets 230 of the fitting of the prosthetic limb in order to achieve the desired optimal alignment in an objective (Even, Paragraph [0088]); and wherein the alignment errors as shown in Figure 3 are indicative of a non-harmonic gait pattern and the alignment to reduce errors is indicative of the establishing of a harmonic gait pattern, as Applicant has disclosed that misalignment between a treated and untreated leg is considered lacking in a harmonic gait pattern (Applicant’s Specification, Page 4, lines 18-24), such that alignment between a treated and untreated leg is considered to read on a harmonic gait pattern). Finally, Even teaches selecting, based on the comparing to establish the harmonic gait pattern, different components of the lower extremity device or determining positions for alignment of the lower extremity device based on the comparing to establish a harmonic gait pattern and to determine modifications to be made in the alignment to achieve the harmonic gait pattern (the software also can output the suggested optimal alignment to the specialist. The specialist can then use the data to make the alignment of the prosthetic device (Even, Paragraph [0137])).
However, Even fails to explicitly disclose that the untreated extremity of the user includes a contralateral extremity; wherein determining intended inertial measurement data and intended variables for the untreated extremity uses the at least one second inertial sensor over at least one gait cycle; and wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity. McLeod discloses a system for determining gait symmetry of a subject using a prosthetic device, wherein McLeod discloses that the untreated extremity of the user includes a contralateral extremity, wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity (FIG. 1 is a side view of the leg of a man with a three axis goniometer assembly 12 mounted near the knee (McLeod, Col 3, lines 51-53); comparing the pattern produced by one (healthy) leg with that produced by the other (injured) leg (McLeod, Col 1, lines 66-68)), determining intended inertial measurement data and intended variables for the untreated extremity uses the at least one second inertial sensor over at least one gait cycle (In reviewing the normal knee plots as shown in the solid lines, it is noted that there are two maxima in leg flexion or bending which occur during each cycle of walking from one heel strike to the next heel strike, for example. One of these maxima occurs while the leg is swinging and the other smaller maxima or peak occurs while the foot is in engagement with the ground. A similar pattern, but with less angular extent is present with the varus/valgus characteristic and also with the internal/external rotation characteristic. Further, while the overall magnitude of the characteristics vary from person to person, the patterns are normally quite similar. In addition, and as mentioned above, for any particular individual, the left leg and the right leg normally produce patterns which have maxima and minima which are very nearly the same, and with the entire patterns being substantially the same, when there is no injury present (McLeod, Col 6, lines 21-38); However, in FIG. 8, there are in fact a number of significant departures of the injured knee characteristic as shown in dashed lines, as compared with the normal knee. These are emphasized by the circles 132, 134, 136 and 138. As indicated on the chart, the circle 132 indicates guarded internal rotation while walking; and all of the next three anomalies are involved in the cross-over turn which is accomplished between lines 122 and 124. Specifically, the encircled area 134 in the internal/external rotation characteristic shows external rotation anticipating a cross-over; the encircled area 136 shows a variation in the valgus thrust, and the encircled area 138 indicates inhibited extension during cross-over (McLeod, Col 6, lines 42-54)), and wherein the harmonic gait pattern is established when the inertial measurement data and variables for the treated extremity correspond to the intended inertial measurement data and intended variables for the untreated extremity (In FIG. 8, an injured knee is compared with a normal knee by switching the unit as described hereinabove from one leg to the other. Plots from the "control" or normal knee are shown in solid lines, while output plots from the injured knee are shown by dashed lines (McLeod, Col 6, lines 6-11); with a normal healthy person, the characteristic angular movements of the knee in all three planes are very nearly the same for the left and right knees. Accordingly, when a person has one leg injured, by using the healthy leg as a control, and then measuring the injured knee, considerable diagnostic information may be obtained (McLeod, Col 2, lines 22-28), wherein comparison to a healthy untreated extremity, such that the closer the measured data of the treated extremity is to the measured data of the untreated extremity (in this case the contralateral extremity), the healthier the treated extremity is considered, reads on the determination of a harmonic gait pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Even so as to incorporate that the untreated extremity of the user includes a contralateral extremity; wherein determining intended inertial measurement data and intended variables for the untreated extremity uses the at least one second inertial sensor over at least one gait cycle; and wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity as taught by McLeod so as to allow for the determination of a harmonic gait pattern and diagnose injury in a treated extremity (McLeod, Col 2, lines 22-28).
Regarding claim 12, Even in view of McLeod teaches the method of claim 11, wherein the inertial measurement data includes absolute angles (Sensors may be of various types including but not limited…angular (Even, Paragraph [0142]); Kinematics is the process of calculating the position in space of the end of a linked structure, given the angles of all the joints (Even, Paragraph [0077])), the absolute angles being used to determine alignment of the lower extremity device (Even, Paragraph [0088]).
Regarding claim 13, Even in view of McLeod teaches the method of claim 11, wherein the lower extremity device includes a lower leg part and a thigh part, the lower leg part and the thigh part each having absolute angles determined by the at least one first inertial sensor (a smart prosthetic limb 100. The smart limb consists of lower leg 110 which is rotationally connected at a knee joint to upper leg 120, allowing rotational alignment and adjustment of swing shift and swing lock of the prosthetic knee (Even, Paragraph [0140])), the method further comprising determining a knee angle from the absolute angles of the lower leg part and of the thigh part (There is a menu 300 for each of the main components of the desired analysis, which in this example includes ankles, body, head, hips, legs, knees (Even, Paragraph [0105]); Paragraph [0077]), and comparing the knee angle to intended knee angle values determined from the at least one second inertial sensor (Even, Paragraph [0088]).
Regarding claim 14, Even in view of McLeod teaches the method of claim 11, further comprising determining an angle of a component of the lower extremity device using the at least one first inertial sensor (Even, Paragraph [0142, 0077]), and outputting, with an output device, a deviation message when the angle of the component deviates from an intended value determined using the at least one second inertial angle sensor, or outputting a confirmation message when the angle of the component matches the intended value (The transposition section displays the resulting blend to a visualization screen showing the resulting blend in a form of a virtual character 940, the software also can output the suggested optimal alignment to the specialist (Even, Paragraph [0137]); the system processes the optimal alignment and provides this to the prosthetist (Even, Paragraph [0138])).
Regarding claim 15, Even in view of McLeod teaches the method of claim 11, but fails to explicitly disclose establishing, with at least one first inertial angle sensor, a pelvic angle in a frontal plane and outputting, with an output device, an error message if the pelvic angle exceeds a limit value. However, Even discloses that optimizations or determinations of gait can be generally considered to be pelvic rotation and pelvic obliquity. Moreover, Even already discloses an output device for outputting an error message when deviation occurs (Even, Paragraph [0137-0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date for the claimed invention to have modified the method as taught by Even in view of McLeod so as to incorporate establishing a pelvic angle with the at least one first inertial angle sensor and outputting an error message if the pelvic angle exceeds a limit value with an output device as the pelvic angle is an optimizable factor in determining proper gait that should be determined to optimize gait.
Regarding claim 16, Even in view of McLeod teaches the method of claim 11, wherein the inertial measurement data and the intended inertial measurement data is established over a plurality of gait cycles (the mechanical response of the actuator and resulting prosthesis realignment may add some lag time or hysteresis to the total cycle time required to sense the human response to real time adjustments, but for common human motion activities involving repetitive cycles (Even, Paragraph [0141]).
Regarding claim 17, Even in view of McLeod teaches the method of claim 11, further comprising providing, with an output device, a recommendation for adjustment of the lower extremity device based on the comparison (The method may include outputting the computed prosthesis alignment error correction to a graphic user interface (Even, Paragraph [0157])).
Regarding claim 18, Even in view of McLeod teaches the method of claim 11, wherein the inertial measurement data comprises at least one of linear accelerations of the lower extremity device and angular rates or angular velocities of the lower extremity device (Even, Paragraph [0142]).
Regarding claim 19, Even in view of McLeod teaches the method of claim 11, further comprising establishing the inertial measurement data over a plurality of gait cycles (Even, Paragraph [0141]).
Regarding claim 20, Even teaches a method to determine positions for alignment of a lower extremity device or selection of components of the lower extremity device (Abstract), comprising establishing, using sensor data measured by at least one first inertial sensor associated with a treated extremity of a user, over at least one gait cycle, inertial measurement data (Paragraph [0061]), establishing intended inertial measurement data (Paragraph [0085, 0054]), comparing the inertial measurement data with the intended inertial measurement data to establish a harmonic gait pattern (Paragraph [0088], Figures 2-3), and selecting, based on the comparing to establish the harmonic gait pattern, different components of the lower extremity device or determining positions for alignment of the lower extremity device based on the comparing to establish the harmonic gait pattern and to determine modifications to be made in the alignment to achieve the harmonic gait pattern (Paragraph [0137], Figure 3).
However, Even fails to explicitly disclose that the untreated extremity of the user includes a contralateral extremity; wherein determining intended inertial measurement data and intended variables for the untreated extremity uses the at least one second inertial sensor over at least one gait cycle; and wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity. McLeod discloses a system for determining gait symmetry of a subject using a prosthetic device, wherein McLeod discloses that the untreated extremity of the user includes a contralateral extremity, wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity (FIG. 1 is a side view of the leg of a man with a three axis goniometer assembly 12 mounted near the knee (McLeod, Col 3, lines 51-53); comparing the pattern produced by one (healthy) leg with that produced by the other (injured) leg (McLeod, Col 1, lines 66-68)), determining intended inertial measurement data and intended variables for the untreated extremity uses the at least one second inertial sensor over at least one gait cycle (In reviewing the normal knee plots as shown in the solid lines, it is noted that there are two maxima in leg flexion or bending which occur during each cycle of walking from one heel strike to the next heel strike, for example. One of these maxima occurs while the leg is swinging and the other smaller maxima or peak occurs while the foot is in engagement with the ground. A similar pattern, but with less angular extent is present with the varus/valgus characteristic and also with the internal/external rotation characteristic. Further, while the overall magnitude of the characteristics vary from person to person, the patterns are normally quite similar. In addition, and as mentioned above, for any particular individual, the left leg and the right leg normally produce patterns which have maxima and minima which are very nearly the same, and with the entire patterns being substantially the same, when there is no injury present (McLeod, Col 6, lines 21-38); However, in FIG. 8, there are in fact a number of significant departures of the injured knee characteristic as shown in dashed lines, as compared with the normal knee. These are emphasized by the circles 132, 134, 136 and 138. As indicated on the chart, the circle 132 indicates guarded internal rotation while walking; and all of the next three anomalies are involved in the cross-over turn which is accomplished between lines 122 and 124. Specifically, the encircled area 134 in the internal/external rotation characteristic shows external rotation anticipating a cross-over; the encircled area 136 shows a variation in the valgus thrust, and the encircled area 138 indicates inhibited extension during cross-over (McLeod, Col 6, lines 42-54)), and wherein the harmonic gait pattern is established when the inertial measurement data and variables for the treated extremity correspond to the intended inertial measurement data and intended variables for the untreated extremity (In FIG. 8, an injured knee is compared with a normal knee by switching the unit as described hereinabove from one leg to the other. Plots from the "control" or normal knee are shown in solid lines, while output plots from the injured knee are shown by dashed lines (McLeod, Col 6, lines 6-11); with a normal healthy person, the characteristic angular movements of the knee in all three planes are very nearly the same for the left and right knees. Accordingly, when a person has one leg injured, by using the healthy leg as a control, and then measuring the injured knee, considerable diagnostic information may be obtained (McLeod, Col 2, lines 22-28), wherein comparison to a healthy untreated extremity, such that the closer the measured data of the treated extremity is to the measured data of the untreated extremity (in this case the contralateral extremity), the healthier the treated extremity is considered, reads on the determination of a harmonic gait pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Even so as to incorporate that the untreated extremity of the user includes a contralateral extremity; wherein determining intended inertial measurement data and intended variables for the untreated extremity uses the at least one second inertial sensor over at least one gait cycle; and wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity as taught by McLeod so as to allow for the determination of a harmonic gait pattern and diagnose injury in a treated extremity (McLeod, Col 2, lines 22-28).
Regarding claim 21, Even in view of McLeod teaches the method of claim 20, further comprising establishing variables derived from the inertial measurement data for the treated extremity and establishing intended variables derived from the intended inertial measurement data for the untreated extremity (Even, Figure 2 depicts the different inertial variables).
Regarding claim 22, Even in view of McLeod teaches the method of claim 20, further comprising outputting, with an output device, a deviation message when the inertial measurement data deviates from the intended inertial measurement data, or outputting, with the output device, a confirmation message when the inertial measurement data matches the intended inertial measurement data (Even, Paragraph [0137-0138]).
Regarding claim 23, Even in view of McLeod teaches the method of claim 20, but fails to further disclose determining, with the at least one first inertial sensor, a pelvic angle in a frontal plane, and outputting an error message if the pelvic angle exceeds a limit value. However, Even does disclose that optimizations or determinations of gait can be generally considered to be pelvic rotation and pelvic obliquity. Moreover, Even already discloses an output device for outputting an error message when deviation occurs (Even, Paragraph [0137-0138]).
It would have been obvious to one of ordinary skill in the art before the effective filing date for the claimed invention to have modified the method as taught by Even in view of McLeod so as to incorporate determining a pelvic angle with the at least one first inertial angle sensor and outputting an error message if the pelvic angle exceeds a limit value with an output device as the pelvic angle is an optimizable factor in determining proper gait that should be determined to optimize gait.
Regarding claim 24, Even in view of McLeod teaches the method of claim 20, wherein the inertial measurement data and the intended inertial measurement data is established over a plurality of gait cycles (Even, Paragraph [0141]).
Regarding claim 25, Even in view of McLeod teaches the method of claim 20, further comprising providing, with an output device, a recommendation for adjustment of the lower extremity device based on the comparison (Even, Paragraph [0157]).
Regarding claim 26, Even in view of McLeod teaches the method of claim 20, wherein the inertial measurement data comprises at least one of linear accelerations of the lower extremity device and angular rates or angular velocities of the lower extremity device (Even, Paragraph [0142]).
Regarding claim 27, Even teaches a lower extremity device (Paragraph [0140]), comprising at least one first inertial sensor configured to be connected to a treated extremity of a user and configured to generate treated extremity sensor data during a gait cycle (Paragraph [0061]) and at least one second inertial sensor configured to be connected to an untreated extremity of the user and configured to generate untreated extremity sensor data during the gait cycle (Paragraph [0061], wherein the inertial sensor is configurable to connect to an untreated extremity and generate untreated extremity sensor data during the gait cycle). Even further teaches a comparator to compare the treated extremity sensor data to the untreated extremity sensor data, the comparison used to determine whether a harmonic gait pattern exists or to select different components of the lower extremity device (In a further aspect of the invention, the methodology extends to having a system of the invention integrated by wired or wireless means with prosthesis adjustment actuators mounted on or within the prosthesis, controlling the actuators so as to enable computer or operator controlled adjustments to correct alignment errors (Paragraph [0060]).
However, Even fails to explicitly disclose that the untreated extremity of the user includes a contralateral extremity, wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity. McLeod discloses a system for determining gait symmetry of a subject using a prosthetic device, wherein McLeod discloses that the untreated extremity of the user includes a contralateral extremity, wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity (FIG. 1 is a side view of the leg of a man with a three axis goniometer assembly 12 mounted near the knee (McLeod, Col 3, lines 51-53); comparing the pattern produced by one (healthy) leg with that produced by the other (injured) leg (McLeod, Col 1, lines 66-68)), wherein the harmonic gait pattern is established when the inertial measurement data and variables for the treated extremity correspond to the intended inertial measurement data and intended variables for the untreated extremity (In FIG. 8, an injured knee is compared with a normal knee by switching the unit as described hereinabove from one leg to the other. Plots from the "control" or normal knee are shown in solid lines, while output plots from the injured knee are shown by dashed lines (McLeod, Col 6, lines 6-11); with a normal healthy person, the characteristic angular movements of the knee in all three planes are very nearly the same for the left and right knees. Accordingly, when a person has one leg injured, by using the healthy leg as a control, and then measuring the injured knee, considerable diagnostic information may be obtained (McLeod, Col 2, lines 22-28), wherein comparison to a healthy untreated extremity, such that the closer the measured data of the treated extremity is to the measured data of the untreated extremity (in this case the contralateral extremity), the healthier the treated extremity is considered, reads on the determination of a harmonic gait pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Even so as to incorporate that the untreated extremity of the user includes a contralateral extremity, wherein the harmonic gait patter is established when the inertial measurement data for the treated extremity correspond to the intended inertial measurement for the untreated extremity as taught by McLeod so as to allow for the determination of a harmonic gait pattern and diagnose injury in a treated extremity (McLeod, Col 2, lines 22-28).
Regarding claim 28, Even in view of McLeod teaches the lower extremity device of claim 27, wherein components of the device are adjustable or replaceable to alter an alignment of the device (The methodology of the invention extends to computer controlled adjustments of the prosthesis, based on the calculated corrective values…The control signal goes to an onboard actuator that affects an available adjustment on the prosthesis (Even, Paragraph [0139]), and the lower extremity device includes a lower extremity prosthetic device configured to mount to the treated extremity (Figure 10 depicts the prosthesis of Even).
Regarding claim 29, Even in view of McLeod teaches the lower extremity device of claim 27, wherein the device establishes, using the treated extremity sensor data, at least one of inertial measurement data and variables derived from the at least one of inertial measurement data (Even, Paragraph [0061]) and establishes at least one of intended inertial measurement data and intended variables derived from the at least one of intended inertial measurement data (Even, Paragraph [0085, 0054]), with the comparator to compare the at least one of inertial measurement data or variables to the at least one of intended inertial measurement data or the intended variables (Even, Paragraph [0060]). 
However, Even fails to explicitly disclose using untreated extremity sensor data to establish at least one of intended inertial measurement data and intended variables derived from the intended inertial measurement data. McLeod discloses using untreated extremity sensor data to establish at least one of intended inertial measurement data and intended variables derived from the intended inertial measurement data (In FIG. 8, an injured knee is compared with a normal knee by switching the unit as described hereinabove from one leg to the other. Plots from the "control" or normal knee are shown in solid lines, while output plots from the injured knee are shown by dashed lines (McLeod, Col 6, lines 6-11); comparing the pattern produced by one (healthy) leg with that produced by the other (injured) leg (McLeod, Col 1, lines 66-68)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Even in view of McLeod so as to incorporate using untreated extremity sensor data to establish at least one of intended inertial measurement data and intended variables derived from the intended inertial measurement data as taught by McLeod so as to allow for the determination of a harmonic gait pattern and diagnose injury in a treated extremity (McLeod, Col 2, lines 22-28).
Regarding claim 30, Even teaches the lower extremity device of claim 29, wherein the lower extremity device determines positions for alignment of the lower extremity prosthesis based on the comparing to establish the harmonic gait pattern and to determine modifications to be made in the alignment to achieve the harmonic gait pattern (Even, Paragraph [0137]).
Response to Arguments
Applicant’s arguments, see pages 8-11 of Applicant’s Remarks, filed 2 May 2022, with respect to the 35 U.S.C. 101 rejections set forth in the previous office action have been fully considered and are persuasive.  The rejection of claims 11-26 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 27-28 under 35 U.S.C. 102(a)(1) and the rejections of claims 11-26 and 29-30 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. McLeod is used to modify Even so as to incorporate the amended limitations of “attached the at least one first inertial sensor to the lower extremity device and attaching the at least one second inertial sensor to the untreated extremity of the user, wherein the untreated extremity of the user includes a contralateral extremity” () and “wherein the harmonic gait pattern is established when the inertial measurement data and variables for the treated extremity correspond to the intended inertial measurement data and intended variables for the untreated extremity” ().
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hodgins (US-20110218463-A1) discloses attaching at least one first inertial sensor to a lower extremity and attaching the at least one second inertial sensor to an untreated extremity of the user, wherein the untreated extremity includes a contralateral extremity (For the human, the assessment of gait relates directly to his/her ability to walk or run in a symmetric, uniform manner. This is relevant to people with a problem with one or both of their lower limbs or their back, which can cause asymmetry in movement, or their nervous system which can affect their lower limb movement (Hodgins, Paragraph [0010]); In the case of a human, the sensor measurement units may be on either the calf and/or thigh or foot on each leg and could also measure knee or ankle flexure angle (Hodgins, Paragraph [0024])), wherein a harmonic gait pattern is established when the inertial measurement data and variables for the treated extremity correspond to the intended inertial measurement data and intended variables for the untreated extremity (In the case of a human the temporal phasing between the left and right limb should be 50 percent if the gait is symmetric. This can be determined by comparing the sensor data from the same portion of each limb e.g. the calf or thigh. (Hodgins, Paragraph [0059]); asymmetries can be determined by comparing the phasing of one or more units on both limbs, e.g. (Hodgins, Paragraph [0061])). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791